943 F.2d 55
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Howard DEMILLE, Plaintiff-Appellant,v.Miriam SHEARING, District Court Judge, Clark County, Nevada,Respondent Superior, Individually;  Gloria S. Sanchez,Domestic Relations Referee, District Court, Clark County,Nevada, Subordinate, Individually, Defendants-Appellees.
No. 90-16193.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1991.*Decided Sept. 10, 1991.

Before CANBY, DAVID R. THOMPSON and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Howard DeMille appeals pro se from the district court's dismissal of his 42 U.S.C. § 1983 action for damages against a state court judge and a court domestic relations referee.   DeMille challenges decisions by the state courts in his divorce proceedings concerning the custody and support of his daughter.   We affirm.


3
"Judges and those performing judge-like functions" are absolutely immune from section 1983 liability for damages for their judicial acts.   Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (per curiam).   An act is judicial if it is a function normally performed by a judge and the parties dealt with the judge in his judicial capacity.   Stump v. Sparkman, 435 U.S. 349, 362 (1978).   Judges are subject to section 1983 liability for damages only if they act in the clear absence of all jurisdiction.   Id. at 356-57.


4
Here, Judge Shearing's rulings concerning child custody and support were acts within her judicial capacity.   See Ashelman, 793 F.2d at 1075.   Similarly, Referee Sanchez, who was appointed by the court and who was authorized by statute to make findings and recommendations in divorce, custody, visitation, and support disputes, performs "judge-like functions" and is entitled to absolute immunity.   See Nev.Rev.Stat. § 125.005;   Meyers v. Contra Costa County Dep't of Social Servs., 812 F.2d 1154, 1159 (9th Cir.), cert. denied, 484 U.S. 829 (1987),  Ashelman, 793 F.2d at 1075.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3